ORDER FOR INTERIM SUSPENSION
On April 26, 1991, an Ex Parte Application for the Interim Suspension of Kent L. Johnson, a member of the Bar of North Dakota, was filed pursuant to Rule 3.4, North Dakota Procedural Rules for Lawyer Disability and Discipline, by Vivian E. Berg, Counsel for the Disciplinary Board of the Supreme Court. The Court considered the matter, and
ORDERED, that the certificate of admission to the Bar of the State of North Dakota and 1991 license to practice law in the State of North Dakota of Kent L. Johnson be suspended effective immediately and until further order of this Court pending disposition of the proceedings predicated upon the conduct giving rise to the Application.
IT IS FURTHER ORDERED, that any and all accounts that Respondent Johnson may have at First Western Bank, 900 South Broadway, Minot, North Dakota, be frozen and that Johnson be ordered to make no transfers whatsoever of client funds from accounts at First Western Bank, or any other accounts or property, either directly or indirectly.
IT IS FURTHER ORDERED, that Disciplinary Counsel Berg arrange with the Honorable Wallace D. Berning, Presiding Judge of the Northwest Judicial District, for the appointment of a professional trustee. pursuant to Rule 6.4, NDPRLDD, to protect the interests of clients and take immediate control of client files and Respondent Johnson’s accounts and financial records.
IT IS FURTHER ORDERED, that Respondent Johnson give notice to his clients and others in accordance with the provisions of Rule 6.3, NDPRLDD, and that proof of such compliance be filed with the Supreme Court.
IT IS FURTHER ORDERED, that Respondent Johnson be afforded an opportunity to demonstrate to this Court within 10 days of the service of this Order that it should not remain in effect pending final disposition of proceedings predicated upon the conduct causing the harm.
Is/ Ralph J, Erickstad Ralph J. Erickstad, Chief Justice
/s/ Gerald W. VandeWalle Gerald W. VandeWalle, Justice
/s/ Herbert L. Meschke Herbert L. Meschke, Justice
/s/ Beryl J. Levine Beryl J. Levine, Justice